Citation Nr: 1012909	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether the Appellant is 
entitled to such accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, and if so, whether the Appellant is 
entitled to such accrued benefits.

3.  Entitlement to service connection for hyperthyroidism, 
for accrued benefits purposes.

4.  Entitlement to service connection for pneumonia, for 
accrued benefits purposes.

5.  Entitlement to service connection for severe 
anoxyencephalopathy status post cardiopulmonary arrest 
(claimed as stroke), for accrued benefits purposes.

6.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & J.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1967 to September 
1993.  He died in September 2006 and the Appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Appellant requested a hearing before the Board.  The 
requested hearing was conducted in December 2009 by the 
undersigned Veterans Law Judge. 

The issue of entitlement to service connection for severe 
anoxyencephalopathy status post cardiopulmonary arrest 
(claimed as stroke), for accrued benefits purposes, and 
entitlement to service connection for the cause of the 
Veteran's death are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing 
loss was denied in a rating decision in July 1994, and the 
Veteran did not perfect an appeal.

2.  The evidence submitted since the July 1994 rating 
decision, pertinent to the claim for service connection for 
bilateral hearing loss, is cumulative and redundant, does 
not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  A claim for service connection for a low back disability 
was denied in a rating decision in July 1994, and the 
Veteran did not perfect an appeal.

4.  The evidence submitted since the July 1994 rating 
decision, pertinent to the claim for service connection for 
a low back disability, is cumulative and redundant, does not 
relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.

5.  Hyperthyroidism was not present during the Veteran's 
period of military service or until many years thereafter, 
and was not due to an event or incident during service. 

6.  Pneumonia was not present during the Veteran's period of 
military service or until many years thereafter, and was not 
due to an event or incident during service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which denied service 
connection for bilateral hearing loss, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the July 1994 rating decision is 
not new and material, and the Veteran's claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

3.  The July 1994 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

4.  Evidence received since the July 1994 rating decision is 
not new and material, and the Veteran's claim for service 
connection for a low back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

5.  Hyperthyroidism was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 
(2009). 

6.  Pneumonia was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009).  Under the VCAA, when VA 
receives a claim, it is required to notify the claimant and 
her representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim; 
that VA will seek to provide; and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). A letter from the RO dated in 
December 2006 provided the Appellant with an explanation of 
the type of evidence necessary to substantiate her claims, 
and an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf. The Board notes that the RO failed to call attention 
to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses 
notice requirements specific to new and material claims. 
However, because with accrued benefits claims no additional 
evidence may be added to the record, the Board finds that 
deciding these claims without the benefit of Kent notice, is 
not prejudicial to the Appellant. Essentially, under Kent, 
the Appellant must be apprised as to the requirements both 
of the underlying service connection claim and the 
definitions of new and material evidence. Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim. Again, while the Board 
concedes that the notice letter of record does not meet the 
requirements of Kent, any remand under Kent is not necessary 
because no additional evidence may be added to the claims 
folder with regard to these claims. VA has no outstanding 
duty to inform the Appellant that any additional information 
or evidence is needed.

Additionally, VA has a duty to assist the Appellant in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims 
folder, as are post-service VA, military and private 
treatment records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained.  
Regarding the duty to assist, accrued benefits claims are 
decided based on the evidence of record when the Veteran 
died. 38 C.F.R. § 3.1000(d)(4). Hence, there is nothing 
further for VA to do to assist the Appellant. VA's notice 
and assistance obligations are met. The Appellant is not 
prejudiced by the Board's proceeding with appellate review.

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Entitlement to Service Connection for 
Bilateral Hearing Loss

The record, with respect to this claim, reflects that the 
original claim for service connection for bilateral hearing 
loss was denied by a July 1994 rating decision, at which 
time the RO found that there was no evidence of a current 
hearing loss disability.  The Veteran was notified of his 
right to appeal that decision in July 1994.  The Veteran did 
not file a timely notice of disagreement with that rating 
decision and accordingly, the July 1994 rating decision 
became final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection for bilateral hearing loss may only be 
opened if new and material evidence is submitted.

The Appellant is seeking to reopen the Veteran's claims for 
entitlement to service connection for accrued benefits 
purposes. Under 38 U.S.C.A. § 5121(a) (West 2002), accrued 
benefits are defined as "periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid for a 
period not to exceed two years." Parenthetically, the Board 
notes that the law was recently amended to remove the two- 
year limitation on accrued benefits. See The Veterans 
Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).
A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this instance, since the July 1994 rating decision denied 
the claim on the basis that the evidence did not show that 
there was a current hearing loss disability, the Board finds 
that new and material evidence would consist of medical 
evidence showing treatment or diagnosis of a hearing loss 
disability.  

Additional evidence received since the July 1994 rating 
decision consists of VA, military and private treatment 
records documenting the post-service treatment and 
evaluation of the Veteran's various disabilities.  However, 
the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim of 
bilateral hearing loss.  More specifically, this evidence 
does not establish or is not in any way probative as to 
whether the Veteran was given a diagnosis of bilateral 
hearing loss.

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case, 
as to the claim for service connection for bilateral hearing 
loss, does not relate to an unestablished fact necessary to 
substantiate the claim and thus is not material.  

III.  Whether New and Material Evidence has been Submitted 
to Reopen a Claim for Entitlement to Service Connection for 
a Low Back Disability

The record, with respect to this claim, reflects that the 
original claim for service connection for a low back 
disability was denied by a July 1994 rating decision, at 
which time the RO found that there was no evidence of a 
current low back disability.  The Veteran was notified of 
his right to appeal that decision in July 1994.  The Veteran 
did not file a timely notice of disagreement with that 
rating decision and accordingly, the July 1994 rating 
decision became final when the Veteran did not perfect her 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection for a low back disability may only be 
opened if new and material evidence is submitted.

In this instance, since the July 1994 rating decision denied 
the claim on the basis that the evidence did not show that 
there was a current low back disability, the Board finds 
that new and material evidence would consist of medical 
evidence showing treatment or diagnosis of a low back 
disability.  

Additional evidence received since the July 1994 rating 
decision consists of VA, military and private treatment 
records documenting the post-service treatment and 
evaluation of the Veteran's various disabilities.  However, 
the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim of 
a low back disability.  More specifically, this evidence 
does not establish or is not in any way probative as to 
whether the Veteran had complaints, treatment or a diagnosis 
of a low back disability

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case, 
as to the claim for service connection for a low back 
disability, does not relate to an unestablished fact 
necessary to substantiate the claim and thus is not 
material.  

IV.  Accrued Benefits Claims

The Appellant asserts that she is entitled to accrued 
benefits.  She argues that the Veteran was entitled to 
service connection for hyperthyroidism and pneumonia.

Accrued benefits are defined as periodic monetary benefits 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. 38 U.S.C.A. § 5121(a); 38 C.F.R. 
3.1000(a).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim 
is that, without the Veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application."  Id. at 1300.

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed 
to be constructively in the possession of VA adjudicators 
and must be obtained).

After a review of the evidence, the Board finds that the 
Veteran had pending claims of entitlement to service 
connection for hyperthyroidism and pneumonia at the time of 
his death in September 2006.  Specifically, he filed claims 
in January 2003.  The RO denied the claims in April 2003; 
the Veteran submitted a timely notice of disagreement in May 
2003, and a substantive appeal was submitted in April 2004.  
The Veteran died in September 2006, prior to the Board's 
review of the appeal.  Therefore, because the April 2003 
decision was not yet final in September 2006, at the time of 
death, it was still "pending" for purposes of the 
regulations.  38 C.F.R. § 3.160(d).

Thus, while the claims for accrued benefits are separate 
from the claim for service connection filed by the Veteran 
prior to his death, the accrued benefits claim is derivative 
of the Veteran's claim and the Appellant takes the Veteran's 
claim as it stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).

A.  Entitlement to Service Connection for Hyperthyroidism, 
for Accrued Benefits Purposes

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307), and the Veteran presently has the same condition.

Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of matter, the benefit of the doubt will be given to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The Appellant contends that the hyperthyroidism the Veteran 
had at the time of his death was related to his time in 
service, specifically during the Gulf War.  The Board has 
carefully considered the evidence of record, including 
private medical reports, VA records, and service treatment 
records.  The Board has also considered numerous lay 
statements, particularly from the Veteran's widow, the 
Appellant. These statements explain that the Veteran was 
exposed to desert hazards during the Gulf War and as a 
result he contracted hyperthyroidism.

Service treatment records show no treatment for 
hyperthyroidism.  The Veteran was diagnosed with 
hyperthyroidism at the Naval Hospital in July 2002, more 
than eight years after discharge from service.

As for the clinically diagnosed hyperthyroidism, to the 
extent that the Veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the Veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  There must be a nexus to active service.

The Veteran clearly experienced a serious problem with 
hyperthyroidism after service, but there is no evidence of 
hyperthyroidism until 2002, when he was diagnosed as a 
result of a hospital visit and admission for pneumonia and 
tachycardia.  It was noted in July 2002 that the Veteran had 
not seen a doctor in many years.  Additionally, the 
Appellant testified in December 2009 that the Veteran self-
medicated himself and rarely sought treatment from 
physicians.  The absence of any diagnosis of hyperthyroidism 
between 1993 and 2002 constitutes negative evidence tending 
to disprove the assertion that the Veteran's 
hyperthyroidism, diagnosed in 2002, is somehow related to 
his active service, which ended approximately eight years 
previously.  See Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  This eight year period 
without complaints, problem, or treatments, is evidence 
which tends to show that hyperthyroidism was not incurred in 
service.

The Appellant's and Veteran's statements are the only 
evidence supporting the Appellant's claim that the 
hyperthyroidism is related to service.  Unfortunately, these 
opinions alone cannot create the link between the Veteran's 
hyperthyroidism and active service.  Where the determinative 
issue requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Further, nowhere in the evidence of record is there found 
any clinical notation suggesting that the Veteran's 
hyperthyroidism was in any way linked his active service.  
There is no competent medical opinion of record that 
provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's hyperthyroidism and his 
active service.

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the Veteran's claim for his hyperthyroidism.  However, the 
Board finds that the evidence does not reflect competent 
evidence showing a possible nexus between service and the 
disorder at issue, and warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
treatment records and post-service treatment records provide 
no basis to grant this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but d) 
does not contain sufficient medical evidence for VA to make 
a decision on the claim.  See 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the 
standards of McLendon do not apply to this claim because 
there is no evidence of hyperthyroidism in service or 
medical evidence linking hyperthyroidism to service.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's hyperthyroidism was 
not related to active service.  There is no doubt the 
Veteran suffered from hyperthyroidism prior to his death, 
but the medical evidence of record as a whole does not show 
an etiological relationship between the origin and/or 
severity of the hyperthyroidism and service.  Therefore, the 
Board finds that the preponderance of the evidence is 
against the Appellant's claim of service connection for 
hyperthyroidism, for accrued benefits purposes.


B.  Entitlement to Service Connection for Pneumonia, for 
Accrued Benefits Purposes 

The Appellant contends that the pneumonia the Veteran had 
shortly before the time of his death was related to his time 
in service, specifically during the Gulf War.  The Board has 
carefully considered the evidence of record, including 
private medical reports, VA records, and service treatment 
records.  The Board has also considered numerous lay 
statements, particularly from the Veteran's widow, the 
Appellant.  These statements explain that the Veteran was 
exposed to desert hazards and toxic air during the Gulf War 
and as a result he contracted pneumonia.

Service treatment records show no treatment for pneumonia.  
The Veteran was diagnosed with pneumonia at the Baptist 
Medical Center in July 2002, more than eight years after 
discharge from service.

As for the clinically diagnosed pneumonia, to the extent 
that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

The Veteran clearly experienced a serious problem with 
pneumonia after service, but there is no evidence of 
pneumonia until 2002, when he was admitted to the hospital 
for pneumonia and tachycardia.  It was noted in July 2002 
that the Veteran had not seen a doctor in many years.  
Additionally, the Appellant testified in December 2009 that 
the Veteran self-medicated himself and rarely sought 
treatment from physicians.  The absence of any diagnosis of 
pneumonia, acute or chronic, between 1993 and 2002 
constitutes negative evidence tending to disprove the 
assertion that the Veteran's pneumonia diagnosed in 2002, is 
somehow related to his active service, which ended 
approximately eight years previously.  See Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
This eight year period without complaints, problem, or 
treatments, is evidence which tends to show that 
hyperthyroidism was not incurred in service.

The Appellant's and Veteran's statements are the only 
evidence supporting the Appellant's claim that his pneumonia 
is related to service.  Unfortunately, these opinions alone 
cannot create the link between the Veteran's pneumonia and 
active service.  Where the determinative issue requires a 
medical diagnosis or etiological opinion, competent medical 
evidence is required.  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Further, nowhere in the evidence of record is there found 
any clinical notation suggesting that the Veteran's 
pneumonia was in any way linked his active service.  There 
is no competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the Veteran's pneumonia and his active service.

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the Veteran's claim for his pneumonia.  However, the Board 
finds that the evidence does not reflect competent evidence 
showing a possible nexus between service and the disorder at 
issue, and warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service treatment 
records and post-service treatment records provide no basis 
to grant this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Simply 
stated, the standards of McLendon do not apply to this claim 
because there is no evidence of pneumonia in service, 
chronically post-service or medical evidence linking 
pneumonia to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's pneumonia was not 
related to active service.  There is no doubt the Veteran 
suffered from pneumonia prior to his death, but the medical 
evidence of record as a whole does not show an etiological 
relationship between the origin and/or severity of the 
pneumonia and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Appellant's 
claim of service connection for pneumonia, for accrued 
benefits purposes.
	

ORDER

New and material evidence not having been submitted, the 
Appellant's application to reopen the claim for service 
connection for bilateral hearing loss, for accrued benefits, 
is denied.

New and material evidence not having been submitted, the 
Appellant's application to reopen the claim for service 
connection for a low back disability, for accrued benefits, 
is denied.

Accrued benefits based on claims for service connection for 
hyperthyroidism are denied.

Accrued benefits based on claims for service connection for 
pneumonia are denied.



REMAND

The Appellant claims entitlement to service connection for 
the Veteran's severe anoxyencephalopathy status post 
cardiopulmonary arrest (claimed as stroke) and entitlement 
to service connection for the cause of the Veteran's death.  
The Appellant asserts that the Veteran's service-connected 
hypertension caused his severe anoxyencephalopathy status 
post cardiopulmonary arrest (claimed as stroke), which was 
an underlying cause of his death.

The Board finds that further development is necessary before 
the claim can be adjudicated.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for Dependency Indemnity 
Compensation (DIC), which includes a claim of service 
connection for the cause of the Veteran's death, VA must 
perform a different analysis depending upon whether a 
Veteran was service connected for a disability during his or 
her lifetime, and concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Here, service connection was established for hypertension at 
the time of his death.  While the December 2006 notice 
letter generally addresses what is required to establish 
service connection for cause of death, there has been no 
notice that the Veteran was service connected for a 
disability or a discussion of the specific evidence and 
information required to establish the Appellant's claim.  
The Veterans Court held in Hupp that the section 5103(a) 
notice letter should be "tailored."  Id.  Based on the 
Board's review of the claim and the December 2006 notice 
provided to the Appellant, pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009) (VCAA), the Board finds that 
it is required to remand this case so that the Appellant can 
be provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Additionally, DIC benefits are payable to the surviving 
spouse of a Veteran if the Veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2008).  In order to establish service connection for the 
cause of a Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the 
service-connected disability and the Veteran's death.  See 
38 C.F.R. § 3.312.  The debilitating effects of a service-
connected disability must have made the Veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Veteran died in September 2006 and the death certificate 
shows that the Veteran's death was caused by aspiration 
pneumonia with anoxic encephalopathy and respiratory failure 
listed as underlying causes.  Hospital records from July 
2002 indicate that the Veteran was admitted to the hospital 
for pneumonia and tachycardia.  He had a cardiopulmonary 
arrest shortly after admission and it was determined that he 
suffered from a thyroid storm.  The Veteran was comatose for 
approximately four years after his cardiopulmonary arrest.  
The Appellant contends that the Veteran's hypertension 
contributed to his cardiopulmonary arrest; thereby causing 
the coma and subsequent aspiration pneumonia and anoxic 
encephalopathy that led to his death.

A remand is required to obtain a VA medical opinion to 
determine whether the Veteran's service-connected 
hypertension was a contributory cause of death.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Appellant with a new 
VCAA notice letter, conforming to Hupp, 
noting (1) a statement of indicating 
that the Veteran was service-connected 
for hypertension at the time of his 
death, and (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition service connected and those 
not yet service connected.  

2.  Arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA examiner.  After his or her review, 
the examiner must opine as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent):

a)	that the Veteran's hypertension 
caused or aggravated his 
stroke/cardiopulmonary arrest; and 

b)	that the Veteran's hypertension 
contributed substantially or 
materially to cause the death; that 
it combined to cause death; or that 
it aided or lent assistance to the 
production of death.   

The rationale for the opinions 
expressed should be provided in a 
legible report.

3.  Thereafter, the Appellant's claim 
should be readjudicated.  If the 
benefits sought remain denied, the 
Appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


